No attempt was made upon the argument to controvert the reasoning of the learned Judge who delivered the opinion of the Supreme Court upon the premises assumed by him. It was however insisted, that the authority to punish on account of crimes committed within the jurisdiction of this State, depended upon the right of the State to the obedience of the criminal, and that the authority upon the one hand and the duty upon the other, was founded upon *Page 175 
the allegiance permanent or temporary, which the offender owed to the country within which the crime was committed.
It was therefore admitted that a crime had been committed within this State and through the instrumentality of the defendant, and the authority of the numerous cases cited to establish the position, the actual presence of the offender at the place where the crime was consummated was not necessary to make him amenable to the law, was also conceded; but it was urged that they were adjudications in cases between sovereign and subject in reference to the municipal law of the country in which they arose, and that they did not touch the great question of allegiance which was anterior and paramount to any municipal regulation. No direct authority was referred to establishing this doctrine. We must therefore consider it as it was argued, as a question depending upon general principles.
Allegiance binds the citizen to the observance of all laws which are promulgated by his own sovereign, not inconsistent with the laws of nature. The laws of nature as they are denominated also rightfully require obedience, not by reason of allegiance, but because they emanate from a higher authority than any human government. They are written upon the hearts of all men; exist before governments are organized; anterior of course to allegiance, "and are binding all over the globe, in all countries and at all times."
To these laws all men owe obedience, not because they are subjects, but because they are men.
Allegiance itself is modified and controlled by them.
Every political and civil power has its legal limits, no man is bound to do any act contrary to the law of nature at the bidding of his sovereign. (Vattel. B., 1 Ch. 4 § 53-4.)
The positive regulations of particular communities, such as their revenue and usury laws, indeed the whole class of regulations which render acts in themselves indifferent, criminal by prohibition, may to some extent derive their obligation from the doctrine of allegiance — and may therefore be binding only upon the citizens and residents of that community. *Page 176 
But this is not so in reference to the higher laws to which I have adverted. The duty of obedience does not depend upon the allegiance of the subject, or the laws of his sovereign, bnt is assumed as pre-existing.
The citizen of Massachusetts who should murder an inhabitant of this State by the discharge of a loaded pistol or by striking with a deadly weapon across the invisible line which separates the territory of the two States, would transgress a law universally binding and recognized as such by the citizens of both States. If it be admitted as contended for by the counsel for the prisoner that the offender would not violate his allegiance to his own State, he would not be the less guilty on that account. He would, notwithstanding, infringe a law he was under an obligation to obey, at all times and in all places, in New York as well as in Massachusetts.
In a word, where the law of nature prohibits an act as criminal, it is the province of the municipal law of each State to prescribe the means by which the crime is to be ascertained and the punishment to be inflicted upon the offender.
This right is indispensable to enable a State to discharge the duty of protecting its own citizens. It is also exclusive: "The jurisdiction of a nation within its own territory," says Chief Justice Marshall, "is necessarily exclusive and absolute and the jurisdiction of its Courts is a branch of that sovereignty."
If a citizen is injured in his person or property by a foreign government or their avowed agents, redress may be sought through his own sovereign, and if refused it would be a cause for war. But when the injury arises from the fraud or malice of a private citizen, with whom or his acts his government has no connection, and the offence is consummated in the State of which the aggrieved party is a subject, no protection can be afforded except by the punishment of the offender if found within its limits. The aggrieved person cannot make reprisals, and the government of the offender is no more responsible for the tortious act of a private citizen than for his contracts. Protection therefore the "return" or *Page 177 
consideration upon the part of the State for the obedience of the subject, cannot be secured at all upon the assumption that allegiance is the only ground of jurisdiction over the criminal.
The right to punish therefore it is believed, obtains in all cases where a law has been violated to which the offender owes obedience; and secondly, where the offence is committed within the territory of the State claiming jurisdiction.
Piracy which is sometimes claimed as an exception, only confirms the general rule. Piracy is an offence against the law of nature, which is in this respect the law of nations. (Story'sComm. 3 Vol. Chap. 22 § 1153.) A pirate who is one by the law of nations may be punished in any country where he may be found. Why? Because he has transgressed a law which he was bound to obey; and secondly, because the offence was committed in a place in which all nations have a common right, but over which no one has exclusive jurisdiction. Each nation therefore must have the right to punish or none; and the right is conferred upon each to prevent the escape of the offender.
Allegiance to a particular power, so far from drawing after it the exclusive jurisdiction to try and punish, is not even one of the elements necessary to confer it. A Pirate born in England where the crime is recognized and punished by the common law, (4Black. Comm. 72) may be convicted and sentenced in the Courts of the United States or those of any other nation.
If a State may punish a foreigner who owes it no allegiance for acts committed on the highway of nations, there would seem to be no doubt of its jurisdiction when the offence was committed byany means within its own territory. Robbery upon land is as much opposed to the law of nature, as robbery upon the high seas. In each case the individual forfeits the protection of his government, and the difference of jurisdiction in the two cases is attributable to the right of domain, and not to the doctrine of allegiance. Vattel says that "the sovereign who is injured by the subjects of another nation, takes satisfaction for the offence himself when he meets *Page 178 
with the delinquents in his own territory, or in a free place as the open sea." (Book 4, Ch. 4, § 52.) And again, after remarking that it would be unjust to impute to the sovereign every fault committed by a subject against a citizen of another country, he says, "if the offended State has in her power the individual who has done the injury, she may, without scruple, bring him to justice and punishment." (Book 2, Ch. 6, § 75.)
In this case the prisoner admits that by means of false pretences, and with an intent feloniously to cheat and defraud, he obtained, from citizens of this State, the sum of $28,000 through the instrumentality of innocent agents. And it appears that afterwards he voluntarily came within the territory of the State where the crime was committed.
I think he may be rightfully punished. He has violated a law to which he owed obedience, for it was written upon his own conscience, and obligatory every where. To that law the statute of this State has affixed a penalty, to be enforced in her own tribunals for the protection of her own citizens.
The immunity he enjoyed at home from arrest and punishment, was not due to him as a criminal, or as a citizen of Ohio, but because he had injured no one whom that State was bound to protect, and because the inviolability of its territory was an essential to its sovereignty and independence. The prisoner knew that through his agent he was defrauding those who were entitled to the protection of our laws, and he cannot be permitted to say that he did not know that it was unlawful to cheat in New York as well as in Ohio.